MEMORANDUM **
Harprit Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision affirming the denial of his application for asylum, withholding of removal, and relief under the United Nations Convention Against Torture (the “Convention”). We have jurisdiction under 8 U.S.C. § 1252. See Castro-Espinosa v. Ashcroft, 257 F.3d 1130, 1131 n. 1 (9th Cir.2001) (order). We review an adverse credibility finding for substantial evidence and will uphold it unless the evidence compels a contrary result. Singhr-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). Because the BIA adopted the reasoning of the Immigration Judge (“IJ”) and added its own reasons for denial, we review the decisions of both the BIA and the IJ. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995). We deny the petition for review.
Although the BIA did not identify any valid grounds to deny Singh’s appeal, the IJ provided specific, cogent reasons to support an adverse credibility finding by identifying aspects of Singh’s inconsistent testimony that went to the heart of his claims. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). The denial of Singh’s applications for asylum and withholding were therefore supported by substantial evidence. See id. at 1043-45.
We decline to review the denial of Singh’s application for relief under the Convention because he does not challenge that ruling on appeal. See id. at 1045.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.